DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-5, 7-8, 13-15, 18, 22-26, 29-30, 33-36, and 40 of U.S. Patent No. 10,203,037 in view of Witkowski et al. (2014/0048734).
	With regard to claims 2-21, the claims to the current application claim the same limitations as the claims to US Patent 10,203,037 with the exception of the valve aft opening and a valve aft cover to cover the valve aft opening.  Witkowski discloses a plug valve assembly wherein the valve comprises valve aft opening and valve aft cover (100) to cover the valve aft opening (fig. 1; para 0051). It would have been obvious to one of ordinary skill in the art to modify US Patent 10,203,037 and include the aft opening and cover as taught by Witkowski in order to readily allow access to the central bore.  Therefore, the claims to the current application are not patentably distinct from US Patent 10,203,037.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 7-10, 13-17, and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Witkowski et al. (2014/0048734) in view of Toth (2,997,057).
	With regard to claim 2, Witkowski discloses a valve assembly (abstract; figs. 1-3) for managing a flow of fluids in hydrocarbon drilling, production and processing operations, the valve assembly (10) comprising: 
	a valve body (20) having an internal body cavity (22), a valve aft opening (fig. 1; opening covered by element 100), and a body bore extending through the valve body and intersecting the body cavity (fig. 1); 
	a valve plug (18) located within the body cavity, the valve plug having a plug through bore (figs. 1-2) and being rotatable between an open position where the plug through bore registers with the body bore and a closed position where the valve plug prevents a flow of a fluid through the body bore (para 0053); 
	a sleeve (14, 16, 40, 42) located between the valve plug and the valve body (fig. 1), the sleeve having a central bore and a pair of sleeve openings through a sidewall of the sleeve that align with the body bore (figs. 1-3), the sleeve being rotationally fixed to the valve body so that the sleeve remains rotationally static relative to the valve body as the valve plug rotates within the sleeve between the open position and the closed position (para 0051); 

	a Page 2 of 9\\DE - 751777/280591 - 3433335 vIAppl. No. 16/272,339aaavalve aft cover (100) to cover the valve aft opening (figs. 1), the valve aft cover sealingly engaging the valve body (fig. 1; para 0051).
Witkowski discloses the invention substantially as claimed however is silent regarding the seal assembly having a seal ring being U shaped in cross section with an inner leg that engages the seal groove and an outer leg that extends out of the seal groove.
Toth discloses a valve assembly with a plug and seal wherein the seal assembly having a seal ring (34) being U shaped in cross section with an inner leg that engages the seal groove and an outer leg that extends out of the seal groove (col. 3, lines 1-23).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Witkowski and utilize the u shaped seal ring as taught by Toth in order to ensure full contact of the sealing ring with the closure.
With regard to claim 3, Witkowski further discloses a valve stem (para 0053) extending from the valve plug through the valve body, the valve stem being a separate member from the valve plug, wherein the valve plug is operable to float within the sleeve (fig. 1).
With regard to claim 4, Witkowski further discloses a bearing assembly, the bearing assembly circumscribing (fig. 1; bearing around stem) a valve stem (para 0053) that extends from the valve plug through the valve body, the bearing assembly being releasably secured to the valve body and engaging a shoulder of the valve stem (fig. 1).
With regard to claim 7, Witkowski further discloses the seal assembly includes a metallic seal in engagement with the seal ring, the metallic seal having a polymer coating (para 0048-0053).

With regard to method claims 9-10 and 13-15, the claimed method of forming would inherently be performed by the modification of Witkowski’s valve assembly to include the U-shaped sealing ring as taught by Toth as discussed above. Witkowski further discloses the sleeve with an area adjacent to the sleeve opening that circumscribes the sleeve opening that has a reduced sidewall thickness the sleeve that is unsymmetrical about a central axis, the sleeve having multiple inner diameters (figs. 1,3,5).

With regard to method claims 16-17 and 20-21, the claimed method of managing fluid flow would inherently be performed by the modification of Witkowski’s valve assembly to include the U-shaped sealing ring as taught by Toth as discussed above.

Claims 5-6, 11-12, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Witkowski et al. (2014/0048734) in view of Toth (2,997,057) as applied to claim 2 above, and further in view of Fisher (2004/0144566).
	With regard to claims 5-6, 11-12, and 18-19, Witkowski discloses the invention substantially as claimed however is silent regarding a coating on an outer surface or inner surface of the sleeve, the coating varying in thickness over a coverage area on the surfaces of the sleeve.
	Fisher discloses an apparatus for managing the fluid of hydrocarbon wherein a coating on an outer surface or inner surface the coating varying in thickness over a coverage area on the surfaces of the sleeve (para 0038).




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN F FIORELLO whose telephone number is (571)270-7012.  The examiner can normally be reached on Mon-Fri 8:00AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/BENJAMIN F FIORELLO/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        




BF
8/17/2021